Citation Nr: 0123846	
Decision Date: 10/01/01    Archive Date: 10/09/01

DOCKET NO.  96-00 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for the service-connected 
residuals of a fractured left zygoma with deviated septum and 
antrostomy, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel

INTRODUCTION

The veteran's active military service extended from July 1960 
to August 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That rating decision, in part, 
continued a 10 percent rating for the service-connected 
residuals of a fractured left zygoma with deviated septum and 
antrostomy which had been in effect since September 1970.  

In September 1996, a hearing was held before Bettina S. 
Callaway, who is the Board member making this decision and 
who was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West 1991). 

The case was previously before the Board in December 1996 and 
August 1998 when it was remanded.  In July 2000 the Board 
rendered a decision on the veteran's claim.  In March 2001 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") vacated the Board's 
decision and remanded the case.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100 ; see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

Because of the change in the law brought about by regulations 
implementing the VCAA, a remand in this case is required for 
compliance with the notice and duty to assist provisions 
contained in the new law.  In addition, because the RO has 
not yet considered whether any additional notification or 
development action is required under the VCAA, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See generally 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)); Bernard 
v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-
92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

The most recent VA examination of the veteran was conducted 
in 1998.  The veteran asserts that he has neurologic 
residuals of his fractured nose which warrant an increased 
rating.  The prior VA examination did not include neurologic 
examination.  Therefore, another VA examination is warranted.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) and its implementing 
regulations are fully complied with and 
satisfied. 

2.  The veteran should be asked to 
provide a list of the names of all health 
care professionals and/or facilities 
(private and governmental) where he had 
been treated for his service-connected 
residuals of a fractured left zygoma 
since 1998.  Subsequently, and after 
securing the proper authorizations where 
necessary, the RO should make 
arrangements to obtain all the records of 
treatment from all the sources listed by 
the veteran which are not already on 
file.  All information obtained should be 
made part of the file.  The RO should 
also obtain all the records of any 
treatment for the veteran's service-
connected residuals of a fractured left 
zygoma at VA facilities which are not 
already on file.  

3.  The veteran should be scheduled for 
the appropriate VA Compensation and 
Pension examination for nasal and sinus 
disorders.  The report of examination 
should include a detailed account of all 
residuals of a fractured left zygoma with 
deviated septum and antrostomy found to be 
present.  All necessary tests, including 
x-rays, should be conducted and the 
examiner should review the results of any 
testing prior to completion of the report.

	The examining physician is requested to 
comment on:  any degree of nasal septum 
deviation present and any airway 
obstruction resulting therefrom; any 
headaches, pain, or tenderness associated 
with the affected sinus; the absence or 
presence of crusting, purulent discharge, 
or osteomyelitis; the percentage of nasal 
passage obstruction resulting from the 
veteran's deviated nasal septum; and the 
frequency, nature and type of treatment of 
any incapacitating episodes suffered by 
the veteran.

	The claims folder and a copy of this 
remand must be made available and reviewed 
by the examiner in conjunction with to the 
examination.  The examining physician 
should provide complete rationale for all 
conclusions reached.

4.  The veteran should be accorded the 
appropriate VA examination to ascertain 
the presence and extent of any numbness or 
neurologic impairment to the veteran's 
face.  The report of examination should 
include a detailed account of all 
manifestations of any numbness or 
neurologic impairment to the veteran's 
face found to be present.  All necessary 
tests should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.

	The examiner is requested to indicate 
if there is any facial numbness and, if so 
is it a residual of the veteran's 
inservice fracture to the left zygoma.  If 
there is any facial numbness, the examiner 
is also requested to indicate if the 
symptom of numbness causes any impairment 
to the veteran, or constitutes a 
disability.

	The claims folder and a copy of this 
remand must be made available and reviewed 
by the examiner in conjunction with the 
examination.  The examining physician 
should provide complete rationale for all 
conclusions reached.

5.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


